FLETCHER, Judge
(concurring in the result):
I write not to defend this Court’s decision in United States v. Jordan, 1 M.J. 334 (C.M.A.1976), but to explain it. The majority opinion correctly states that the latter part of the rule in Jordan is dicta,1 and was so *280recognized by those who worked in the committee which compiled the Military Rules of Evidence. The then sitting judges of this Court gave their approval to the Rules through their representatives on the Military Rules of Evidence Committee and by their individual actions.
United States v. Jordan, supra, announced an exclusionary rule. United States v. DeLeo, 5 U.S.C.M.A. 148, 17 C.M.R. 148 (1954), announced an exclusionary rule.2 Paragraph 152, Manual for Courts-Martial, United States, 1951, promulgated an exclusionary rule.3 Paragraph 152, Manual for Courts-Martial, United States, 1969 (Revised edition),4 promulgated an exclusionary rule, and Mil.R.Evid. 311(c)(1) promulgated an exclusionary rule.5
That other facet of United States v. Jordan, supra,6 perceived by my Brothers as being harmful, was the addition of certainty to an already existing exclusionary rule. My Brothers cure this perceived harm with opinions that can only lead to uncertainty in the field. Any legal concept that is left to be decided ad hoc only at the appellate level is not a rule which can provide meaningful guidance to the trial bench or bar.7
I believe the facts of this case do not require exclusion of the evidence under United States v. Jordan, supra.

. United States v. Jordan, 1 M.J. 334, 338 (C.M.A.1976):
If the Government seeks to use evidence obtained either directly or indirectly from a search conducted solely by foreign authorities, a showing by the prosecution that the search by foreign officials was lawful, apply*280ing the law of their sovereign, shall be a prerequisite for its admission in evidence upon motion of the defense.


. United States v. DeLeo, 5 U.S.C.M.A. 148, 155, 17 C.M.R. 148, 155 (1954) (emphasis added):
It is a well-established rule of Federal law that the Government may use evidence obtained through an illegal search effected by American state or by foreign police — unless Federal agents participated to some recognizable extent therein.


. Paragraph 152, Manual for Courts-Martial, United States, 1951:
Evidence is inadmissible against the accused if it was obtained as a result of an unlawful search of his property conducted or instigated by persons acting under authority of the United States.


. Paragraph 152, Manual for Courts-Martial, United States, 1969 (Revised edition):
Evidence is inadmissible against the accused: If it was obtained as a result of an unlawful search of the person or property of the accused conducted, instigated, or participated in by an official or agent of the United States, or any State thereof or political subdivision of either, who was acting in a Governmental capacity.


. Mil.R.Evid. 311(c)(1):
(c) Nature of search or seizure. A search or seizure is “unlawful” if it was conducted, instigated, or participated in by:
(1) Military personnel. Military personnel or their agents and was in violation of the Constitution of the United States as applied to members of the armed forces, an Act of Congress applicable to trials by court-martial that requires exclusion of evidence obtained in violation thereof, or rules 312-317.


. United States v. Jordan, supra at 338:
We therefore hold that, for trials by court-martial commencing after the date of this opinion, whenever American officials are present at the scene of a foreign search or, even though not present, provide any information or assistance, directive or request, which sets in motion, aids, or otherwise furthers the objectives of a foreign search, the search must satisfy the Fourth Amendment as applied in the military community before fruits of the search may be admitted into evidence in a trial by court-martial.
Presence at the scene is not an issue in Morrison’s case.


. It appears to me that now the question for the trial bench and bar as to admissibility is, “How much is too much or how little is not enough?”